Citation Nr: 0726998	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-12 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral 
neuropathy of the lower extremities, claimed as secondary to 
degenerative disc disease of the cervical spine.  

3.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for a right 
shoulder disability.  

4.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for 
degenerative disc disease and/or degenerative joint disease 
of the cervical spine.  

5.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for skin 
cancer, claimed as secondary to radiation exposure.  

6.  Whether new and material evidence has been submitted to 
reopen the veteran's service connection claim for prostate 
cancer, claimed as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to August 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for PTSD 
and neuropathy of the lower extremities, and found no new and 
material evidence had been submitted to reopen his service 
connection claims for a right shoulder disability, skin and 
prostate cancer, and a cervical spine disability.  The 
veteran subsequently initiated and perfected appeals of these 
determinations.   In May 2006, the veteran testified before a 
Decision Review Officer at the RO, and in July 2007, he 
testified before the undersigned Acting Veterans Law Judge, 
also seated at the RO.  

In August 2007, the Board granted the veteran's motion for 
advancement of his claim on the Board's docket.  

The issues of service connection for PTSD will be the subject 
of the Board's decision at this time.  All remaining issues 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Competent evidence has not been presented of a current 
diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Prior to the initial adjudication of the claimant's claim, a 
letter dated in January 2005, as well as subsequent 
communications to the veteran, fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The January 2005 letter 
informed the claimant that additional information or evidence 
was needed to support the claim and asked the claimant to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded a VA medical 
examination in March 2005.  38 C.F.R. § 3.159(c)(4) (2006).  
The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2006); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Participation in combat 
requires that the veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (October 18, 1999).  If the VA determines 
the veteran engaged in combat with the enemy and the alleged 
stressor is combat-related, then a claimant's lay testimony 
or written statement may be accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2006); Zarycki, 6 Vet. App. at 98.  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he or she did engage 
in combat, but that the alleged stressor is not combat 
related, then such lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his/her testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his/her lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If the veteran was not 
engaged in combat, he or she must introduce corroborative 
evidence of the claimed in-service stressors.  

In the present case, the veteran alleges that he participated 
in combat during military service in the Pacific theater 
during World War II.  However, because this decision will be 
based on the veteran's current diagnosis, or lack thereof, of 
PTSD, a determination by the Board regarding the veteran's 
participation in combat is not required at this time.  

Upon receipt of the veteran's claim, he was afforded a VA 
psychiatric examination in March 2005.  The veteran reporting 
seeing much destruction and filth, including body parts and 
human waste, in mainland Japan while serving with the 
occupation troops.  He reported some combat participation, 
but noted his brother's combat exposure seemed to have a 
greater effect on him.  He noted having some dreams about the 
war, but these were not particularly troubling.  The examiner 
noted the veteran had "no problem" talking about his 
military experiences.  Post-service, the veteran had several 
reported stressors, including being diagnosed with cancer 
several years ago, and caring for his wife, who also had 
serious medical issues.  Recently, he had been having trouble 
sleeping due to worrying.  Post-service, the veteran had been 
employed farming and working other jobs, and had been married 
50+ years, with several children and grandchildren.  He also 
maintained contact with his siblings, and attended church and 
veterans' functions.  No restrictions in social or 
occupational functioning were noted.  

On objective examination the veteran was alert, oriented, and 
cooperative.  Grooming and hygiene were within normal limits.  
The examiner found no evidence of homicidal or suicidal 
thoughts or plans, obsessive rituals, impairment of thought 
processes, or depression.  The final impression was of 
adjustment disorder secondary to his and his wife's medical 
issues.  Regarding PTSD, the examiner determined the criteria 
for a diagnosis of PTSD were not met.  A Global Assessment of 
Functioning (GAF) score of 62 was assigned.  The Global 
Assessment of Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF of 61-70 
reflects some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM- IV) (4th Ed.).  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for PTSD.  Central to any claim for 
service connection is a current diagnosis of the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  This is a matter that requires competent medical 
evidence and may not be accomplished by lay testimony.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
(Fed. Cir. 1998) (stating that lay persons are "generally 
not capable of opining on matters requiring medical 
knowledge, such as the condition causing or aggravating the 
symptoms").  In the present case, the veteran's March 2005 
VA psychiatric examination was negative for a diagnosis of 
PTSD, and the remainder of the competent evidence is silent 
for a current diagnosis of the claimed disorder.  Thus, the 
Board must conclude that service connection for PTSD is not 
warranted.  

The veteran has himself asserted at his hearing and in 
written statements that a current diagnosis of PTSD is 
warranted based on his in-service stressors.  However, as a 
layperson and as previously discussed, he is not capable of 
making medical conclusions.  Thus, his statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In conclusion, service connection for PTSD must be denied 
because the Board finds that the preponderance of the 
evidence is against a current diagnosis of such a disability.  
As a preponderance of the evidence is against the award of 
service connection, the benefit of the doubt doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  




REMAND

The veteran seeks to reopen service connection claims for 
disabilities of the cervical spine and right shoulder, as 
well as skin and prostate cancer, both claimed as secondary 
to ionizing radiation.  Under applicable criteria, a claim 
that is the subject of a prior final denial may be reopened 
if new and material evidence is received with respect to that 
claim.  If the claim is thus reopened, it will be reviewed on 
a de novo basis, with consideration given to all the evidence 
of record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

As with any claim, VA is required to provide the veteran with 
notice of the evidence necessary to substantiate claim, as 
well as assistance in obtaining or developing such notice.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  While the RO provided some notice of 
the applicable laws concerning the veteran's claims to 
reopen, it did not provide notice of what constitutes 
material evidence with respect to the issues on appeal.  In 
the case of Kent v. Nicholson, the U.S. Court of Appeals for 
Veterans Claims (Court) stated that what constitutes 
"material evidence" depends on the basis the claim was 
previously denied.  Failure to provide notice of what 
constitutes "material evidence" is prejudicial to the 
appellant because it is a failure to provide him notice of a 
key element in substantiating his claim to reopen and 
effectively deprives him an opportunity to participate in the 
adjudication process.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Accordingly, remand is required so that the RO may 
issue the appellant appropriate VCAA-compliant notice on the 
applications to reopen his service connection claims for 
disabilities of the cervical spine and right shoulder, and 
skin and prostate cancer.  

The Board also notes that the veteran has claimed service 
connection for bilateral neuropathy of the lower extremities, 
to include as secondary to a cervical spine disability.  
Because this issue is inextricably intertwined with his 
application to reopen his service connection claim for the 
latter disability, it will be deferred pending resolution of 
the increased rating claim.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide a VCAA-compliant 
notice letter to the veteran that includes 
(A) notice of what constitutes "new and 
material evidence" under the applicable 
laws and regulations, and (B) after 
examining the basis for the prior denial, 
a description of the evidence necessary to 
substantiate that missing key element(s) 
to establish entitlement for service 
connection.  The notice should address 
each content element, including notice of 
the rating criteria and the effective date 
of an award, to the appellant.  
Additionally, specifically tailored notice 
must be provided for each claim the 
veteran wishes to reopen.  

2.  Thereafter, RO should readjudicate the 
issues remaining on appeal with 
consideration of the evidence received 
since the issuance of the last 
supplemental statement of the case.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the issues on appeal should be 
returned to the Board.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


